Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
3.	Claims 1, 4, 8, 9, 14 and 16 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1, line 5; claim 8, line 6; and claim 14, line 5, “calculating an output time point” is unclear.  What elements that are needed for calculating an output time point? See claim 3, 9 or 16 for an equation of the output time point.
Claim 4, line 4; claim 9, line 5; and claim 16, line 4, a “timestamp of a time” is unclear and confusing.  How does a time relate to a current time  in claim 1, lines 7-8; claim 8, line 8; and claim 14, line 11. See an explanation of the timestamp in paragraph 26 of the specification.
Claims 2-3, 5-7, 10-13, 15, and 17-20 are rejected due to the rejections of the parent claim.
4.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of a read operation of flash memory dies.
	Allowable Subject matter
5.	Claims 1, 8 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
6.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having issuing a random out instruction corresponding to the read instruction to the flash interface to drive the flash interface to store the data in a random access memory (RAM) when a current time reaches to, or is later than the output time point and a combination of other limitations thereof as recited in claim.
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827